The petition in error in this case was filed on August 31, 1920, and the briefs of the plaintiff in error were filed on June 28, 1923. There have been no briefs filed by defendant in error, although more than 60 days have expired since brief of plaintiff in error was served.
We, therefore, apply the rule of this court that: *Page 107 
"Where the brief of the plaintiff in error reasonably tends to support the assignments of error, the court will not search the record to ascertain some possible theory on which the case may be affirmed, but if the assignments of error appear to be reasonably supported by the record, the case will be reversed." Shapleigh Hdw. Co. v. Pritchard, 25 Okla. 808, 108 P. 360; School Dist. No. 30, Pottawatomie County, v. Shelton,26 Okla. 229, 109 P. 67; Butler v. Stinson, 26 Okla. 216,108 P. 1103.
There are numerous errors assigned and a number of them appear to be well taken, but in view of the fact that the case is not argued by defendant in error, we will not go into the record and hunt up some reason to sustain the judgment of the trial court, but following a long line of cases from this court we will reverse the case on authority of the following cases: Depenbrink v. Murphy, 54 Okla. 572, 154 P. 529; Stitch v. Danciger Bros., 54 Okla. 640, 154 P. 514; Austin v. Campbell,54 Okla. 671, 154 P. 514; McClure v. Ingram, 54 Okla. 741,154 P. 575; Butte v. Routh, 56 Okla. 320, 169 P. 891; Olentine v. Backbone, 64 Okla. 164, 166 P. 127; Langley v. Weaver, 70 Oklahoma, 174 P. 530; Harrison v. M. Koehler Co.,82 Okla. 26, 198 P. 295; Town of Kusa v. Bouggous,82 Okla. 204, 200 P. 154.
Counsel must remember when they have cases pending in this court that they must give them attention, or they will be dismissed. This case is reversed and remanded to the lower court, with directions to grant a new trial.
By the Court: It is so ordered.